Dissenting Opinion
by Mr. Chief Justice Jones:
I regretfully find myself in disagreement with the majority of my colleagues who, by order dated Eebru*20ary 7, 1972, held that the final Reapportionment Plan of the Pennsylvania State Legislative Reapportionment Commission, filed on December 29, 1971, complied with the mandates of the Federal and Pennsylvania Constitutions.
Article II, Section 16, of the Pennsylvania Constitution provides that: “The Commonwealth shall be divided into fifty senatorial and two hundred three representative districts, which shall be composed of compact and contiguous territory as nearly equal in population as practicable. Each senatorial district shall elect one Senator, and each representative district one Representative. Unless absolxvtely necessary no county, city, incorporated town, borough, township or ward shall be divided in forming either a senatorial or representative district.” (Emphasis added)1
My study of the plan of the Reapportionment Commission convinces me that, while the plan does meet the standard of population equality mandated by both the Federal and Pennsylvania Constitutions, it clearly violates the standard of compactness and the proscription against the division of counties, boroughs, etc., dictated by the Pennsylvania Constitution.
Article II, Section 16, I repeat, specifically provides that senatorial and representative districts “shall be composed of compact and contiguous territory” and that “unless absolutely necessary” no county, city, incorporated town, borough, township or ward shall be divided in the formation of senatorial or representative districts. Unlike the Federal Constitution which mandates population equality, the Pennsylvania Constitution demands not only population equality but also compactness, contiguity and the preservation of existing lines of political subdivisions or parts thereof except in *21cases of absolute necessity. The obvious purpose behind the Pennsylvania constitutional requirements is to prevent partisan gerrymandering.
Even the most cursory examination of the reapportionment plan in the districts involved in these appeals reveals a complete failure on the part of the Commission to comply with the requirement of compactness. In Butcher v. Bloom, 415 Pa. 438, 463, 203 A. 2d 556, 570-71 (1964), this Court said: “We hold, therefore, that . . . the Pennsylvania Constitution requires that . . . reapportionment legislation must maintain the integrity of counties and other political subdivisions, insofar as possible, and must provide for compact districts of contiguous territory, subject always to the overriding objective and mandate that such districts shall be ‘as nearly equal in population as may be.’ We must emphasize that, if necessary, any political subdivision or subdivisions may be divided or combined in the formation of districts where the population principle cannot otherwise be satisfied.” (Emphasis added)
Definition of the word “compact” is somewhat difficult. It has been defined as “closely united or packed; closely knit; solid; dense; also lying in a narrow compass or arranged so as to economize space; close” (Webster’s New Collegiate Dictionary, p. 167) and as “closely or firmly united or packed . . . firm; solid; dense; . . . also, lying in a narrow compass or arranged so as to economize space. . . .” (Black’s Law Dictionary, p. 351 (4th ed., 1951)).
Senatorial and legislative districts, as outlined in the instant reapportionment plan, particularly in Philadelphia, Lancaster, Westmoreland, Chester and Bucks Comities, flagrantly violate the rule of compactness. There is an old Chinese proverb that says: “One picture is worth more than 10,000 words.” The reapportionment plan clearly presents a picture more eloquent *22than words of a complete disregard by the Commission of the constitutional mandate that the districts be compact in nature. In many instances the districts involved in these appeals “twist and wind their way across the map in an erratic, amorphous fashion in order to include scattered pockets of partisan support or exclude centers of opposition voting strength.”2
Moreover, the Commission’s plan completely ignores the constitutional proscription against the division of counties, boroughs, etc. While the Constitution does permit a division of such political subdivisions, it expressly provides that a division shall not take place “unless absolutely necessary.” The Commission utterly fails to demonstrate any necessity in any manner in justification of the many divisions of political entities embodied in the plan.3 The majority decision repudiates the constitutional mandate in this respect. In Reynolds v. Sims, 377 U.S. 533, 580-61, 578 (1064), the United States Supreme Court observed that, “A State may legitimately desire to maintain the integrity of various political subdivisions, insofar as possible, and provide for compact districts of contiguous territory in designing a legislative apportionment scheme.” Time after time, instance after instance, the Reapportiou*23inent Commission has not only divided counties, boroughs and other municipalities hut iu some instances divided precincts in the same ward so that persons living in the same precinct on opposite sides of a street would vote for representatives in different legislative and senatorial districts.4
In my Anew, the reapportionment plan as presented on these appeals ignores the dictates of the Pennsylvania Constitution in the formation of senatorial and legislative districts and amounts to constitutionally offensive poiitical and partisan gerrymandering.

 This Section, substantially, consolidates and reenacts Sections 16 and 17 of Article II of the Constitution of 1874.


 Cf., Reock, Jr., Measuring Compactness as a Requirement of Legislative Apportionment, 5 Midwest Journal of Political Science 70 (1961).


 By way of illustration, in Southeastern Pennsylvania, in the creation of sixteen (16) senatorial districts, county boundaries are crossed seven (7) times, one district includes portions of three (3) counties, two municipalities are split between two districts and one ward is divided among three (3) districts. Such division is a classic example of that to which the United States Supreme Court referred in Reynolds v. Sims, 377 U.S. 533, 578-79 (1964) : “Indiscriminate districting, without any regard for political subdivision or natural or historical boundaries, may be little more than an open invitation to partisan gerrymandering.”


 See, Long v. Docking, 283 F. Supp. 539 (D.C. Kan. 1968); Moss v. Burkhart, 207 F. Supp. 885 (W.D. Okla. 1962); Silver v. Brown, 46 Cal. Rptr. 308, 313, 405 P. 2d 132, 137 (1965) ; Preisler v. Doherty, 365 Mo. 460, 284 S.W. 2d 427 (1955); Jackman v. Bodine, 49 N. J. 406, 410, 231 A. 2d 193, 195 (1967); In the Matter of Orans, 15 N. Y. 2d 339, 258 N. Y. Supp. 2d 825, 206 N.E. 2d 854 (1965).